Title: Expense Account as Delegate in Congress, 20 June 1781
From: Madison, James
To: 

 


1781.
From March 20–June [20]—1781



To Balance in hand on last settlement
11859 Dollrs.
May 9.
By Board &c. including liquors & Compy. from



March 20
To do recd. of Mr. Jones
 3918⅓

  March 20th. to May 9th
20,300



To do recd. of Col. Bland
 6118⅓

By washing
 1595




21895⅔


21895





June 20.
By Board &c from May 9th
£35-12-6






By washing
  2-18-






By Horses from March 20th
 24-10-






By allowance for 92 days at  — per day



